Order entered April 21, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01274-CR

                        RANDALL CHARLES PLOWMAN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-81701-2014

                                             ORDER
        Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Lara Bracamonte

to provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Ms.

Bracamonte to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response is due by July 1, 2016.

       We DIRECT the Clerk to send copies of this order to the Honorable Scott Becker,

Presiding Judge, 219th Judicial District Court; Indu Bailey, Official Court Reporter, 219th

Judicial District Court; Yoon Kim, Collin County District Clerk; Lara Bracamonte; and the

Collin County District Attorney’s Office.
      We DIRECT the Clerk to send a copy of this order, by first class mail, to Randall

Plowman, TDCJ No. 2012020, Segovia Unit, 1201 E. Cibolo Road, Edinburg, Texas 78542.



                                               /s/    LANA MYERS
                                                      JUSTICE